Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejection 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7, 12, 14, 16, 19-23 and 32-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clinical Trials NCT00337727 as evidenced by Saito et al. (“Herpes simplex virus-1 encephalitis induced by chemoradiotherapy and steroids in an esophageal cancer patient: a case report,” BMC Cancer, 2016, 16:233).
The clinical Trials NCT00337727 discloses the treatment of patients with chemotherapy 125 mg or 80 mg of aprepitant daily for prevention of chemotherapy induced nausea and vomiting. See, the entire document. Saito et al. reveal that herpes simplex virus may latently infect the spinal, trigeminal, and sacral cord ganglia. HSV-1 commonly infects the trigeminal ganglia and may reactivate and spread from there to result in herpes labialis, stomatitis, keratitis, or encephalitis. Chemotherapy, inducing immunosuppression, is one of the cause of reactivating the herpes infection. See, the Background section, pages 1-2. Saito et al. report a case  wherein the cancer patient treated with chemoradiotherapy developed HSV-1 encephalitis. The patients was treated with antiviral agent, acyclovir. See, page 2. Saito et al. further reveals that similar cases have been reported earlier. See, page 3, the last paragraph bridging to page 4.
Thus, the treatment of cancer patients under chemotherapy with aprepitant would inherently prevent the infection/reactivation of herpes virus, and those pathogenesis associated with the infection as those patients are immunocompromised or immunosuppressed and are at the risk of herpes infection and/or reactivation.  
The examiner recognizes that in order for a prior art reference to serve as an  anticipatory reference, it must disclose every limitation of the claimed  invention, either explicitly or inherently. In re Schreiber, 128 F.3 d 1473,  1477 (Fed. Cir. 1997). 
A single prior art reference that discloses, either expressly or inherently, each limitation of a claim invalidates that claim by anticipation. Thus, a prior art reference without express reference to a claim limitation may nonetheless anticipate by inherency. "Under the principles of inherency, if the prior art necessarily functions in accordance with, or includes, the claims limitations, it anticipates." Moreover, "[i]nherency is not necessarily coterminous with knowledge of those ordinary skill in the art. Artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art."   Perricone v. Medicis Pharmaceutical Corp., 432 F.3d 1368, 1375-76 (Fed. Cir. 2005) (citations omitted). In addition, "[i]t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable." In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); see also Perricone, 432 F.3d at 1377-78 (noting that the realization of a new benefit of an old process does not render that process patentable); Bristol-Myers Squibb Co. v. Ben Venue Laboratories, Inc., 246 F.3d 1368, 1376 (Fed. Cir. 2001) (stating in the context of a claimed process that was drawn to the same use comprising the same steps of the prior art, "[n]ewly discovered results of known processes directed to the same purpose are not patentable because such results are inherent."). In instant case, the treating/preventing the viral infection, or its associated pathogenesis, and the particularly biological function recited in the claims: reduces or decrease the virus titer, viral load, etc. (claim 14); particular pathogenesis as recited in claims 12, 19-27, are just some benefits of administering aprepitant to those cancer patients that have not been discovered in the prior art.
Claims 1, 3, 7, 12, 14, 16, 19-23 and 32-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferrari (US 2014/0128395 A1).
Ferrari teaches a method of treating or preventing Corneal neovascularization (CNV) comprising administering a NK-1R antagonist. Particularly, those associated with infectious keratitis caused by infection with herpes simplex or herpes zoster (varicella zoster). See, the abstract. Paragraphs [0037]. Expressly disclosed NK-1R antagonists are aprepitant. See, particularly, paragraph [0044]. See, also the claims.
The treatment of the patients of herpes zoster caused keratitis  with aprepitant would inherently prevent the further infection/spread/reactivation of herpes virus, and those pathogenesis associated with the infection.  
The examiner recognizes that in order for a prior art reference to serve as an  anticipatory reference, it must disclose every limitation of the claimed  invention, either explicitly or inherently. In re Schreiber, 128 F.3 d 1473,  1477 (Fed. Cir. 1997). 
A single prior art reference that discloses, either expressly or inherently, each limitation of a claim invalidates that claim by anticipation. Thus, a prior art reference without express reference to a claim limitation may nonetheless anticipate by inherency. "Under the principles of inherency, if the prior art necessarily functions in accordance with, or includes, the claims limitations, it anticipates." Moreover, "[i]nherency is not necessarily coterminous with knowledge of those ordinary skill in the art. Artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art."   Perricone v. Medicis Pharmaceutical Corp., 432 F.3d 1368, 1375-76 (Fed. Cir. 2005) (citations omitted). In addition, "[i]t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable." In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); see also Perricone, 432 F.3d at 1377-78 (noting that the realization of a new benefit of an old process does not render that process patentable); Bristol-Myers Squibb Co. v. Ben Venue Laboratories, Inc., 246 F.3d 1368, 1376 (Fed. Cir. 2001) (stating in the context of a claimed process that was drawn to the same use comprising the same steps of the prior art, "[n]ewly discovered results of known processes directed to the same purpose are not patentable because such results are inherent."). In instant case, the treating/preventing the viral infection, or its associated pathogenesis, and the particularly biological function recited in the claims: reduces or decrease the virus titer, viral load, etc. (claim 14); particular pathogenesis as recited in claims 12, 19-23, are just some benefits of administering aprepitant to those cancer patients that have not been discovered in the prior art.
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clinical Trials NCT00337727 in view of  Saito et al. (“Herpes simplex virus-1 encephalitis induced by chemoradiotherapy and steroids in an esophageal cancer patient: a case report,” BMC Cancer, 2016, 16:233) and Ferrari (US 2014/0128395 A1).
The teachings of Clinical Trials NCT00337727 has been discussed above.
The clinical trial do not teach expressly to administer to the patients additional herpes virus treatment in case the patient developed herpes virus infections.
However, Saito et al. reveal that herpes simplex virus may latently infect the spinal, trigeminal, and sacral cord ganglia. HSV-1 commonly infects the trigeminal ganglia and may reactivate and spread from there to result in herpes labialis, stomatitis, keratitis, or encephalitis. Chemotherapy, inducing immunosuppression, is one of the cause of reactivating the herpes infection. See, the Background section, pages 1-2. Saito et al. report a case  wherein the cancer patient treated with chemoradiotherapy developed HSV-1 encephalitis. The patients was treated with antiviral agent, acyclovir. See, page 2.
Ferrari teaches a method of treating or preventing Corneal neovascularization (CNV) comprising administering a NK-1R antagonist. Particularly, those associated with infectious keratitis caused by infection with herpes simplex or herpes zoster (varicella zoster). See, the abstract. Paragraphs [0037]. Expressly disclosed NK-1R antagonists are aprepitant. See, particularly, paragraph [0044]. See, also the claims.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time the claimed the invention was made, to further administer a known anti-herpes viral agent, such as acyclovir, to cancer patients with chemotherapy in case a herpes infection was developed.
A person of ordinary skill in the art would have been motivated to further administer a known anti-herpes viral agent to cancer patients with chemotherapy in case a herpes infection was developed because such agents has been known in the art, particularly for treatment of herpes virus infection.
Further, it would have been prima facie obvious to a person of ordinary skill in the art, at the time the claimed the invention was made, to employ the method of the clinical trial  for treating cancer patients with chemotherapy who has developed herpes zoster keratitis. 
A person of ordinary skill in the art would have been motivated to employ the method of the clinical trial  for treating cancer patients with chemotherapy who has developed herpes zoster keratitis because NK-1R antagonists in general and aprepitant in particular, have been known for treating keratitis caused by herpes virus infection.
Response to the Arguments
Applicants’ amendments and remarks submitted August 30, 2022 have been fully considered, but found unpersuasive.
As to the rejection over Clinical trials as evidenced by Saito, applicants travers the rejection and contend that there is no evidence that the cancer patients treated in the clinical trial had a latent herpes simplex virus infection. Applicants also argue that the Trial does not discloses any particular chemotherapy agent for the cancer patients in the trials and there is no evidence that any of the patients was immunosuppressed. The arguments are not probative. First,  the claims are drawn to treating or preventing the infection. Thus, any cancer patients treated in the trials, having a herpes  latent infection or not, would meet the limitation of “preventing” herpes infection. Further, in the clinical trials, the cancer patients are scheduled to receive an initial course of MEC for confirmed malignant disease and aprepitant was administered to cancer patients prior to chemotherapy. Thus, an initial course of chemotherapy was administered after the administration of aprepitant. The exclusion Criteria only exclude a specific chemotherapy agent: cisplatin, and a specific situation: “Patient will receive abdominal or pelvic radiation a week prior and up to 6 days after initiation of chemotherapy”  Thus, all the cancer patients in the trial were treated with chemotherapy agents.
With respect to the rejection over Ferrari (US 2014/0128395A1), applicants contend that Claims herein drawn to treating or preventing infection and spread of Herpesviridae (claim 1) and specific symptoms or pathogen as recited in claim 12, which do not encompass the treatment or prevention of infectious keratitis caused by infection of herpes simplex or herpes zoster. The examiner respectfully disagrees. Absent a specific definition, “infection and spread of Herpesviridae” would be construe to encompass any infection by any herpes viruses, including any infection caused by herpes simplex virus. As to the particular symptom or pathologies recited in claim 12, as well as those recited in claim 19-23, note, preventing such symptoms and/or pathologies would have been inherent for reason discussed in the rejection. Note, "[i]nherency is not necessarily coterminous with knowledge of those ordinary skill in the art. Artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art."   Perricone v. Medicis Pharmaceutical Corp., 432 F.3d 1368, 1375-76 (Fed. Cir. 2005). 
As to the rejection under 35 U.S.C. 103 over Clinical trials NCT00337727, Saito and Ferrari, note, applicants’ remarks over Clinical trials NCT00337727, and Saito are not persuasive for reasons discussed above. Further, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In instant case, the prior art as a whole reveal that aprepitant have been known for treatment of cancer patients with chemotherapy and herpes virus infection associated disease. Cancer patients with chemotherapy are susceptible to a herpes infection. Further the employment of known anti-herpetic drugs, such as  acyclovir, for treatment of herpes virus infection has been old and well-known in the art. Thus, it would have been obvious to treat cancer patients with aprepitant and an antiherpetic drug, such as acyclovir, wherein the patients have a herpes infection. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627